PER CURIAM.
On appeal from an order denying a motion to again correct a sentence previously corrected at the instance of the appellant, and for a writ of habeas corpus, and it appearing that the circumstances are not distinguishable from those involved in Coy v. United States, 6 Cir., 156 F.2d 293, and nothing appearing to cast doubt upon the soundness of the decision in the Coy case, wherefore upon the authority of the Coy case and Holbrook v. United States, 8 Cir., 136 F.2d 649, it is ordered that the judgment below be, and it is in all respects, affirmed.